Exhibit 10.1

AEROVIRONMENT, INC.

EXECUTIVE SEVERANCE PLAN

AND SUMMARY PLAN DESCRIPTION

Picture 2 [avav20190126ex101b87214001.jpg]

Effective January 1, 2019

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

I.

INTRODUCTION


1

II.

ELIGIBILITY


1

 

A.

Eligibility Criteria


1

 

B.

Requirements for Receiving Plan Benefits


1

 

C.

Glossary of Certain Important Plan Terms


1

III.

PLAN BENEFITS FOR QUALIFYING TERMINATIONS


5

 

A.

Termination due to death or Disability


5

 

B.

Termination by the Company without Cause – no Change in Control


5

 

C.

Termination by the Company without Cause or by you for Good
Reason – Change in Control within 3 months after


5

 

D.

Termination by the Company without Cause or by you for Good Reason
within 18 months after a Change in Control


6

IV.

SUMMARY TABLE OF PLAN BENEFITS


6

V.

OTHER CONSIDERATIONS


7

 

A.

Other Plans


7

 

B.

Reemployment and Repayment


7

 

C.

Tax Information


7

 

D.

Employment Issues


8

APPENDIX  A


9

 

Inquiries and Claims


9

 

Situations That Can Affect Your Plan Benefits


9

 

Other Important Information about the Plan


10

 

Changes to the Plan


10

 

Plan Administration


10

 

Claim Review Process for Plan Benefits


12

 

Final Dispute Resolution


13

 

Discretionary Authority


14

 

Your Rights Under ERISA


14

 

Legal Documents as Final Authority


15

Exhibit A — List of Key Employees

 

Exhibit B — Release of All Claims and Potential Claims & Code of Business
Conduct and Ethics Disclosure Statement

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

I.



INTRODUCTION

The purpose of the AeroVironment, Inc. Executive Severance Plan (the “Plan”) is
to provide severance protection to eligible employees of AeroVironment, Inc.
(the “Company”) and its participating affiliates. The Plan provides for
severance payments and other benefits (collectively “Plan Benefits”) to eligible
employees who have a Qualifying Termination (defined below) and who meet all of
the other conditions of the Plan.

This document constitutes both the plan document and the summary plan
description (“SPD”) under the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for the Plan as in effect on January 1, 2019 (the
“Effective Date”). It describes the eligibility criteria and Plan Benefits
available to eligible employees.

You must read each provision of this document as a part of the whole summary. A
single statement, read out of context, may be misleading. The Plan is intended
to be a “welfare plan” and a “top hat” plan for purposes of ERISA, and became
effective as of January 1, 2019.

The Plan is not intended to be a deferred compensation plan for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). The
Plan will in all respects be interpreted, operated, and administered in
accordance with this intent. Payments provided under the Plan will only be made
in a manner that complies with or is exempt from Code Section 409A, including
exemptions for separation pay due to an involuntary termination and short-term
deferrals.

II.



ELIGIBILITY

A.



Eligibility Criteria

You are an eligible employee for purposes of the Plan only if you are the Chief
Executive Officer of the Company (the “CEO”) or if the Company designates you as
a “Key Employee” under the Plan. The Company may designate you a Key Employee in
such circumstances as the Company determines make the provision of Plan Benefits
appropriate. The determination of Key Employees will be made consistent with the
requirement that the Plan be a top hat welfare benefit plan for purposes of
ERISA. The list of Key Employees under the Plan as of the Effective Date is
attached as Exhibit A hereto. You will not be an eligible employee if you are
not the CEO or designated as a Key Employee by the Company.

If you are the CEO, you are entitled to participate in the Plan for as long as
you are the CEO and the Plan is maintained by the Company. If the Company
designates you as a Key Employee, you are entitled to participate in the Plan
for as long as the Plan is maintained by the Company, unless you agree to a
material adverse change in your authority, duties, or responsibilities
(including reporting responsibilities) from your authority, duties, and
responsibilities as in effect when you were first designated a Key Employee.

B.



Requirements for Receiving Plan Benefits

If you are an eligible employee, you will be eligible to receive Plan Benefits
only if each of the following applies to you:

·



you have a Qualifying Termination;

·



you timely sign and do not revoke a waiver and release of claims against the
Company and its affiliates and other related parties that becomes effective and
irrevocable (a “Full Release”); and

·



you meet all other requirements of the Plan.

C.



Glossary of Certain Important Plan Terms

Under the Plan, the following terms have the following meanings:





1

--------------------------------------------------------------------------------

 

 

·



“Base Salary Amount” means the greater of your annual base salary (a) at the
rate in effect on your Termination Date or (b) if your termination occurs within
18 months following a Change in Control, at the highest rate in effect at any
time during the 180-day period prior to a Change in Control. Base Salary Amount
includes all amounts of your base salary that are deferred under any qualified
or non-qualified employee benefit plan of the Company or any other agreement or
arrangement.

·



“Beneficial Owner” has the meaning as used in Rule 13d-3 promulgated under the
Exchange Act. The terms "Beneficially Owned" and "Beneficial Ownership" each has
a correlative meaning.

·



“Board” means the Board of Directors of the Company.

·



“Bonus Amount” means the annual target bonus established and payable to you
under any annual bonus or incentive plan maintained by the Company in respect of
the fiscal year in which your termination occurs (or your annual target bonus in
respect of the most recently completed fiscal year if your termination occurs
prior to the establishment of an annual target bonus for the fiscal year in
which your termination occurs). Bonus Amount includes only the short-term cash
incentive portion of the annual bonus and does not include restricted stock or
restricted stock unit awards, options, or other long-term incentive compensation
awarded to you.

·



“Cause” will be defined as that term is defined in your offer letter or other
applicable employment agreement. If there is no such definition, “Cause” means,
as determined by the Company in its sole discretion:

(a)



being convicted for committing an act of fraud, embezzlement, theft, or other
act constituting a felony (other than traffic related offenses or as a result of
vicarious liability);

(b)



willfully engaging in illegal conduct or gross misconduct that would (i)
adversely affect the business or the reputation of the Company or any of its
affiliates with their respective current or prospective customers, suppliers,
lenders, or other third parties with whom such entity does or might do business
or (ii) expose the Company or any of its affiliates to a risk of civil or
criminal legal damages, liabilities, or penalties; however, no act or failure to
act on your part will be considered “willful” unless done or omitted to be done
by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Company; or

(c)



failing to perform your duties in a reasonably satisfactory manner after the
receipt of a notice from the Company detailing such failure if the failure is
incapable of cure, and if the failure is capable of cure, upon the failure to
cure such failure within 30 days of such notice or upon its recurrence.

A termination for Cause includes a termination following which the Company
determines that circumstances existing prior to your termination or during the
payment of Plan Benefits would have entitled the Company or an affiliate to have
terminated you for Cause. All rights you may have under the Plan will be
suspended automatically during the pendency of any investigation by the Company
or during any negotiations between the Company and you concerning any actual or
alleged act or omission by you of the type described in the applicable
definition of Cause.

·



“Change in Control” of the Company means, and will be deemed to have occurred
upon, any of the following events:

(a)



The acquisition by any Person of Beneficial Ownership of 30% or more of the
outstanding voting power; provided, however, that the following acquisitions
will not constitute a Change in Control for purposes of this subparagraph (a):
(i) any acquisition directly from the Company; (ii) any acquisition by the
Company or any of its Subsidiaries; (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Subsidiaries; or (iv) any acquisition by any Person pursuant to a
transaction which complies with clauses (i), (ii), and (iii) of subparagraph (c)
below; or





2

--------------------------------------------------------------------------------

 

 

(b)



Individuals who at the beginning of any two-year period constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual who becomes a director of
the Company during such two-year period and whose election or whose nomination
for election by the Company’s stockholders, to the Board was either (i) approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board or (ii) recommended by a nominating committee comprised entirely of
directors who are then Incumbent Board members will be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act), other
actual or threatened solicitation of proxies or consents, or an actual or
threatened tender offer; or

(c)



Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless following such Business
Combination, (i) all or substantially all of the Persons who were the Beneficial
Owners, respectively, of the outstanding shares and outstanding voting
securities immediately prior to such Business Combination own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Company, as the case may be, of the entity resulting from the Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the outstanding voting securities (provided, however, that for purposes of
this clause (i) any shares of common stock or voting securities of such
resulting entity received by such Beneficial Owners in such Business Combination
other than as the result of such Beneficial Owners’ ownership of outstanding
shares or outstanding voting securities immediately prior to such Business
Combination will not be considered to be owned by such Beneficial Owners for the
purposes of calculating their percentage of ownership of the outstanding common
stock and voting power of the resulting entity); (ii) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from the Business
Combination) beneficially owns, directly or indirectly, 30% or more of the
combined voting power of the then outstanding voting securities of such entity
resulting from the Business Combination unless such Person owned 30% or more of
the outstanding shares or outstanding voting securities immediately prior to the
Business Combination; and (iii) at least a majority of the members of the board
of directors of the entity resulting from such Business Combination were members
of the Board at the time of the execution of the initial agreement or the action
of the Board providing for such Business Combination; or

(d)



Approval by the Company’s stockholders of a complete liquidation or dissolution
of the Company.

For purposes of clause (c), any Person who acquires outstanding voting
securities of the entity resulting from the Business Combination by virtue of
ownership, prior to such Business Combination, of outstanding voting securities
of both the Company and the entity or entities with which the Company is
combined shall be treated as two Persons after the Business Combination, who
shall be treated as owning outstanding voting securities of the entity resulting
from the Business Combination by virtue of ownership, prior to such Business
Combination of, respectively, outstanding voting securities of the Company, and
of the entity or entities with which the Company is combined.

·



“Continuation Period” means a period of 12 months following the Termination
Date.

·



“Continuation Period Benefits” means the Company’s provision (at its expense) to
you and your dependents and beneficiaries of the same or equivalent life
insurance, disability, medical, dental, and hospitalization benefits provided to
other similarly situated executives who continue in the





3

--------------------------------------------------------------------------------

 

 

employ of the Company during the Continuation Period, subject to the terms and
conditions and limitations of the Company (or affiliate) plan under which such
benefits are provided. If the Company cannot provide the foregoing benefits in a
manner that is compliant with applicable law or the terms of the applicable
plan, instead of providing the benefits as set forth above, the Company shall
instead pay you the monthly premium amount for such benefits (determined by
reference to the premiums in effect immediately prior to the Termination Date)
as a taxable monthly payment for the Continuation Period (or any remaining
portion thereof). The Company may reduce its provision of any benefits if you
become eligible to obtain such benefits pursuant to a subsequent employer's
benefit plans, as long as the coverage and benefits of the combined benefit
plans are no less favorable to you than the coverage and benefits required to be
provided hereunder.

·



“Disability” will be defined as that term is defined in your offer letter or
other applicable employment agreement. If there is no such definition,
“Disability” means an incapacity that has resulted in your qualification to
receive long-term disability benefits under the Company’s long term disability
plan or, if you are not covered by the Company’s long term disability plan,
incapacity that results in a determination by the Social Security Administration
that you are entitled to a Social Security disability benefit.

·



“Exchange Act” means the Securities Exchange Act of 1934, as amended.

·



“Good Reason” will be defined as that term is defined in your offer letter or
other applicable employment agreement. If there is no such definition, “Good
Reason” means the occurrence of any of the following events without your written
consent:

(a)



(i) Any material adverse change in your authority, duties, or responsibilities
(including reporting responsibilities) from your authority, duties, and
responsibilities as in effect at any time within three months preceding the date
of the Change in Control or at any time thereafter, or (ii) if you are an
executive officer of the Company a significant portion of whose responsibilities
relate to the Company’s status as a public company, your failure to continue to
serve as an executive officer of a public company, in each case except in
connection with the termination of your employment for Disability, for Cause, as
a result of your death, or by you other than for Good Reason; or

(b)



A material reduction in your base salary; or

(c)



The imposition of a requirement that you be based at any place outside a 60-mile
radius from your principal place of employment immediately prior to the Change
in Control except for reasonably required travel on Company business that is not
materially greater in frequency or duration than prior to the Change in Control;
or

(d)



Any material breach by the Company of the Plan with respect to you or of any
employment agreement with you.

In order to terminate for Good Reason, you must (a) reasonably determine in good
faith that a Good Reason condition has occurred; (b) notify the Company in
writing of the occurrence of the condition within 90 days; (c) cooperate in good
faith with the Company’s efforts, for a period of not less than 30 days
following such notice, to remedy the condition (after which time the condition
still exists); and (d) terminate employment within 60 days after that remedy
period.

·



“Notice of Termination” means a written notice from you or the Company of the
termination of your employment, which indicates the specific termination
provision in the Plan relied upon and which sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated.

·



“Person” has the meaning as defined in Section 3(a)(9) of the Exchange Act and
used in Section 13(d) or 14(d) of the Exchange Act, and will include any "group"
as such term is used in such sections.





4

--------------------------------------------------------------------------------

 

 

·



“Pro Rata Bonus” means an amount equal to the Bonus Amount multiplied by a
fraction, the numerator of which is the number of days elapsed in the
then-current fiscal year through and including the Termination Date and the
denominator of which is 365.

·



“Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.

·



“Termination Date” means (a) in the case of your death, your date of death, (b)
in the case of the termination of your employment by you for Good Reason, the
date of your termination after the Company’s cure period, and (c) in all other
cases, the date specified in the Notice of Termination, provided that if your
employment is terminated by the Company for Cause based on a failure to perform
your duties in a way that is capable of cure or due to Disability, the date
specified in the Notice of Termination will be at least 30 days after the date
the Notice of Termination is given to you.

III.



PLAN BENEFITS FOR QUALIFYING TERMINATIONS

If you are an eligible employee for purposes of the Plan and you incur one of
the following “Qualifying Terminations,” you must satisfy the following
additional requirement before becoming eligible to receive the Plan Benefits
specified below: you must provide the Company with a Full Release in a form
satisfactory to the Company and similar to the agreement set forth in Exhibit B
(with such changes as may be reasonably required to such form to help ensure its
enforceability in light of any changes in applicable law) pursuant to which you
fully and completely release the Company from all claims that you may have
against the Company (other than any claims that may arise or have arisen under
the Plan or that cannot be released under applicable law). The Full Release must
become effective in accordance with its terms prior to the date that is 30 days
(or such longer period to the extent required by applicable law) following the
Termination Date (including the expiration of any revocation period thereunder
without your revocation of the Full Release).

A.



Termination due to death or Disability

A termination of your employment due to your death or Disability while you are
eligible for benefits under the Plan constitutes a “Qualifying Termination.”
Upon a Qualifying Termination due to death or Disability, you will become
eligible for (1) a Pro Rata Bonus, (2) one times the sum of your Base Salary
Amount and your Bonus Amount (1.5 times if you are the CEO), and (3)
Continuation Period Benefits.

Your Pro Rata Bonus and Base Salary Amount will be paid in a single lump sum
cash payment 30 days after the Termination Date.

B.



Termination by the Company without Cause – no Change in Control

A termination of your employment by the Company without Cause while you are
eligible for benefits under the Plan, where a Change in Control has not occurred
within 18 months before or 3 months after your termination, constitutes a
“Qualifying Termination.” If you are so terminated by the Company, you will
become eligible for (1) a Pro Rata Bonus, (2) one times the sum of your Base
Salary Amount and your Bonus Amount (1.5 times if you are the CEO), and (3)
Continuation Period Benefits.

Your Pro Rata Bonus and Base Salary Amount will be paid in a single lump sum
cash payment 30 days after the Termination Date.

C.



Termination by the Company without Cause or by you for Good Reason – Change in
Control within 3 months after

A termination of your employment by the Company without Cause or by you for Good
Reason within three months before a Change in Control, while you are eligible
for benefits under the Plan, constitutes a





5

--------------------------------------------------------------------------------

 

 

“Qualifying Termination.” If you are terminated by the Company without Cause or
by you for Good Reason within three months before a Change in Control, you will
become eligible for (1) a Pro Rata Bonus, (2) 1.5 times the sum of your Base
Salary Amount and your Bonus Amount (2.5 times if you are the CEO),

(3) immediate vesting of your outstanding time-vesting restricted stock awards
(which term, for the avoidance of doubt, does not include restricted stock
units, performance stock units, or performance shares) (“RSAs”) and options, (4)
Continuation Period Benefits, and (5) unless you have already accepted an offer
of employment, outplacement services suitable to your position until the end of
the Continuation Period (or, if earlier, when you accept an offer of
employment).

If you have already received (or are due) any Plan Benefits under Section III.B
above (for a termination by the Company without Cause absent a Change in
Control), the Plan Benefits for which you are eligible under this Section III.C
will be reduced accordingly and you will only be eligible for any Plan Benefits
over and above paid Plan Benefits. Your eligibility for Plan Benefits under this
Section III.C is contingent upon your executing an additional Full Release and
it becoming effective and irrevocable within 30 days after the Change in
Control.

Your Pro Rata Bonus, Base Salary Amount, and Bonus Amount (after reducing the
amounts by any amounts paid under Section III.B) will be paid in a single lump
sum cash payment 30 days after the Change in Control. The foregoing treatment of
your outstanding RSAs and options is notwithstanding anything to the contrary in
the award agreements relating to those RSAs and options.

D.



Termination by the Company without Cause or by you for Good Reason within 18
months after a Change in Control

A termination of your employment by the Company without Cause or by you for Good
Reason within 18 months after a Change in Control, while you are eligible for
benefits under the Plan, constitutes a “Qualifying Termination.” If you are
terminated by the Company without Cause or you terminate your employment with
the Company for Good Reason within 18 months after a Change in Control, you will
become eligible for (1) a Pro Rata Bonus; (2) 1.5 times the sum of your Base
Salary Amount and your Bonus Amount (2.5 times if you are the CEO); (3)
immediate vesting of your outstanding RSAs and options; (4) vesting of any
performance-based restricted stock units (“PSUs”) still eligible to vest as
provided below; (5) Continuation Period Benefits; and (6) outplacement services
suitable to your position until the end of the Continuation Period (or, if
earlier, when you accept an offer of employment).

With respect to any PSUs still eligible to vest, the number of PSUs vesting upon
your termination will equal the greater of (i) the target number of PSUs set
forth in your PSU award agreement and (ii) the number of PSUs that would vest
based on actual achievement of the performance goals as of the Change in Control
date, with the performance goals (including the threshold, target, and maximum
levels) adjusted proportionately to reflect the shortened performance period.
Any PSUs that do not vest will automatically be forfeited, and you will have no
further right or interest in or with respect to those PSUs.

Your Pro Rata Bonus, Base Salary Amount, and Bonus Amount will be paid in a
single lump sum cash payment 30 days after the Termination Date. The foregoing
treatment of your RSAs, options, and PSUs (“Equity Awards”) is notwithstanding
anything to the contrary in the award agreements relating to those Equity
Awards.

IV.



SUMMARY TABLE OF PLAN BENEFITS

Below is a table summarizing the severance benefits discussed above for
Qualifying Terminations. If there is any conflict between the terms above and
the table below, the terms above will control.





6

--------------------------------------------------------------------------------

 

 

 

 

Termination by Company without Cause

Termination by you for Good Reason

Termination for death or Disability

 

 

No Change in Control

Cash

     Pro Rata Bonus

     1x Base Salary Amount + Bonus Amount (1.5x for CEO)

Equity

     No special treatment Other

     Continuation Period Benefits

 

 

(Not a Qualifying Termination)

 

 

 

 

 

 

 

 

 

Cash

     Pro Rata Bonus

     1x Base Salary Amount + Bonus Amount (1.5x for CEO)

Equity

     No special treatment Other

     Continuation Period Benefits

 

 

Change in Control within 3 months after termination

Cash

     Pro Rata Bonus

     1.5x (Base Salary Amount + Bonus Amount) (2.5x for CEO) Equity

     RSAs and options accelerate Other

     Continuation Period Benefits

     Outplacement services

These Plan Benefits will be reduced by any Plan Benefits already due or
received.

 

 

Termination within 18 months after Change in Control

Cash

     Pro Rata Bonus

     1.5x (Base Salary Amount + Bonus Amount) (2.5x for CEO) Equity

     PSUs accelerate

     RSAs and options accelerate Other

     Continuation Period Benefits

     Outplacement services

In no event will a termination for Cause or a voluntary termination by you
without Good Reason constitute a Qualifying Termination.

V.



OTHER CONSIDERATIONS

A.



Other Plans

Participation in the Plan does not enhance or reduce the amounts, if any,
payable to you under any other benefit plan maintained by the Company or its
affiliates. Notwithstanding the foregoing sentence, in no event will you be
entitled to benefits under both the Plan and any other severance plan,
agreement, or arrangement with the Company or its affiliates. Except to the
extent provided above, the Plan will not affect the terms of any outstanding
Equity Awards, which will be determined in accordance with the terms and
conditions of the Company equity compensation plan(s) under which they were
granted and any applicable award agreements.

B.



Reemployment and Repayment

You do not have any right to reemployment or any preferential rights for rehire
as a result of participation in the Plan.

C.



Tax Information

Your Plan Benefits are taxable to you as ordinary income. This document is not
intended to provide a complete description of the tax consequences of the Plan.
You are urged to consult with your personal tax advisor before making any
decisions. The Company will withhold from any severance such federal and





7

--------------------------------------------------------------------------------

 

 

state tax withholdings and other deductions reasonably determined to be required
by law, such as those made in order to comply with any court or administratively
ordered garnishments from certain Plan Benefits.

Notwithstanding anything contained in the Plan to the contrary, if it is
determined that any payment by the Company or any other person or entity to you
or for your benefit under the Plan or otherwise, in connection with, or arising
out of, your service with the Company or its affiliate or a change in ownership
or effective control of the Company or a substantial portion of its assets (a
“Payment”) is a “parachute payment” within the meaning of Code Section 280G on
account of the aggregate value of the Payments due to you being equal to or
greater than three times the “base amount,” as defined in Code Section 280G (the
“Parachute Threshold”), so that you would be subject to the excise tax imposed
by Code Section 4999, and the net after-tax benefit that you would receive by
reducing the Payments to the Parachute Threshold is greater than the net
after-tax benefit you would receive if the full amount of the Payments were paid
to you, then the Payments payable to you will be reduced (but not below zero) so
that the Payments due to you do not exceed the amount of the Parachute
Threshold.

The Plan is intended to comply with Code Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted and administered to be in compliance therewith. Any payments
described in the Plan that are due within the “short-term deferral period” as
defined in Code Section 409A shall not be treated as deferred compensation
unless applicable laws require otherwise. For purposes of Code Section 409A,
each installment payment under the Plan shall be treated as a separate payment.
Notwithstanding any other term or condition of the Plan, to the extent required
to avoid accelerated taxation or tax penalties under Code Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
under the Plan during the six-month period immediately after your “separation
from service” (as defined in Code Section 409A) will instead be paid on the
first payroll date after the six-month anniversary of your separation from
service (or your death, if earlier). Notwithstanding the foregoing, the Company
has no obligation to take any action to prevent the assessment of any additional
tax or penalty on you under Code Section 409A and the Company has any liability
to you for such tax or penalty.

D.



Employment Issues

The Plan does not constitute inducement or consideration for the employment of
any employee, nor is it a contract between any employee and the Company or any
of its affiliates. The Plan does not give any employee the right to continued
employment. The Company and its affiliates have the right to hire and terminate
any employee at any time, as if the Plan had never been established. The Plan
does not provide eligible employees with any right not expressly granted by its
provisions, and does not provide any benefit without the execution of the Full
Release.





8

--------------------------------------------------------------------------------

 

 

APPENDIX A

This Appendix A includes important information that is required to be included
in the SPD for the Plan, and constitutes part of the Plan and the SPD.

Inquiries and Claims

To file a claim relating to the Plan, follow the procedures described here.

Inquiries and questions about the Plan may be addressed to the Plan
administrator at the address provided below under the “Plan Administration”
section. If you disagree with your benefits under the Plan, you must file a
claim within 60 days of the date your first payment would have been due under
the Plan. Any legal action for benefits under the Plan must be brought within
one year following a final decision on a claim brought in accordance with the
Plan’s claims procedures under the “Claim Review Process for Plan Benefits”
section below and must be brought in accordance with the “Final Dispute
Resolution” section below.

Situations That Can Affect Your Plan Benefits

Some situations could cause a loss or delay of your Plan Benefits.

The Plan is designed to provide Plan Benefits to eligible employees. Some
situations could affect Plan Benefits. These situations include the following:

·



Eligibility for the Plan is limited to those eligible employees designated by
the Company. You may be in a position such that you are not designated as
eligible for the Plan. If you are not designated as an eligible employee, you
will not be eligible for Plan Benefits.

·



Eligibility for Plan Benefits is subject to strict deadlines. If you do not meet
the deadlines, you will not be eligible for Plan Benefits.

·



Eligibility for Plan Benefits is conditioned on your signing and not revoking a
Full Release and separating from employment on a specified date in the manner
determined by the Company. If you do not comply with these requirements, you
will not be eligible for Plan Benefits.

·



If you voluntarily separate from employment, you generally will not be eligible
to receive Plan Benefits.

·



If you are designated as an eligible employee under the Plan but are terminated
for Cause, you will not be eligible to receive Plan Benefits.

·



If you are designated as an eligible employee under the Plan but are removed
from service and subsequently terminated for Cause, you will not be eligible to
receive Plan Benefits.

·



If you are designated as an eligible employee under the Plan but you separate
and become entitled to severance benefits under another severance agreement with
the Company or its affiliates, you will not be eligible to receive Plan
Benefits.

·



If you are selected for and accept a regular full-time position with the Company
or its affiliates prior to receiving all Plan Benefits, you will not be eligible
to receive further Plan Benefits.





9

--------------------------------------------------------------------------------

 

 

Other Important Information about the Plan

·



Your Plan Benefits are paid from the general assets of the Company or its
participating affiliates.

·



Your Plan Benefits may not be transferred, sold, assigned, or pledged under most
circumstances.

·



The Plan is intended to be a top hat welfare benefit plan for purposes of ERISA.
Your Plan Benefits may be limited to retain the Plan’s status as a top hat
welfare benefit plan.

·



The Plan is intended to qualify for the severance pay exception or short-term
deferral exception under Code Section 409A. Your Plan Benefits may be limited to
ensure that the Plan continues to satisfy the requirements of these exceptions.

·



If you die before any Plan Benefits under the Plan are paid, such payment(s) may
be paid to your estate upon execution of an effective waiver and release by your
estate’s representative.

·



Any overpayments from the Plan may be recouped from future payments or by other
means permitted by law.

·



Nothing in the Plan is a commitment of continued employment. Your employment is
at-will. The Company’s and its affiliates’ right to terminate or change the
terms of your employment remains the same as if the Plan had not been adopted.

·



Plan Benefits are paid only if the Plan administrator determines that you are
entitled to Plan Benefits.

·



As a participant in the Plan, you have certain rights under ERISA. Information
about your rights and other important information can be found in the “Plan
Administration” section.

·



If you disagree with your Plan Benefits, you must file a claim and provide any
required information with the claim before Plan Benefits can be paid. See the
“Claim Review Process for Plan Benefits” section for information on claim
submissions and the review process.

·



Any claim for Plan Benefits must be filed within 60 days of the date your first
payment would have been due under the Plan.

·



Any legal action for benefits under the Plan must be brought within one year
following the final decision on a claim brought in accordance with the Plan’s
claims procedures. See the “Final Dispute Resolution” section for information on
the procedure for legal action.

Changes to the Plan

The Company may amend or terminate the Plan at any time, but no amendment or
termination of the Plan may, without your consent, materially impair your rights
under the Plan

Plan Administration

Here are details about how the Plan is administered:

Plan Name

The Plan’s name is the AeroVironment, Inc. Executive Severance Plan.

 





10

--------------------------------------------------------------------------------

 

 

Plan Sponsor

AeroVironment, Inc. is the sole sponsor of the Plan. The Company’s address,
telephone number, and employer identification number (“EIN”) are:

AeroVironment, Inc.

c/o Corporate Secretary 900 Innovators Way

Simi Valley, CA 93065-0906 (805) 520-8350

EIN: 95-2705790

Plan Number

The plan number assigned to the Plan is 502.

Funding

The Plan is not funded and no contributions are made to the Plan. Benefits under
the Plan are paid from the general assets of the Company and its participating
affiliates.

Administrator and Administration

The Plan administrator for the Plan is the Company. The Company has the
responsibility and authority to control and manage the operation and
administration of the Plan, except to the extent delegated or assigned to
others. The Company may assign or delegate any of its authority or duties to
others. The Plan administrator’s address and telephone number are:

AeroVironment, Inc.

c/o Corporate Secretary 900 Innovators Way

Simi Valley, CA 93065-0906 (805) 520-8350

The Company and any delegate thereof, each within its area of authority and
responsibility, have the power and discretion to construe and interpret the Plan
and to make factual determinations. Plan Benefits are paid only if the Company
or its delegate decides in its sole discretion that the applicant is entitled to
the Plan Benefits. All decisions of the Company (including any delegate) under
the Plan will be in its sole discretion and will be final and binding upon all
persons.

Plan Year

The Plan’s fiscal records are kept on a fiscal year basis ending each April 30.

Agent for Service of Legal Process

The person designated for service of legal process upon the Plan is:

AeroVironment, Inc.

c/o Corporate Secretary

900 Innovators Way

Simi Valley, CA 93065-0906

(805) 520-8350

Legal process also may be served upon the Plan administrator.





11

--------------------------------------------------------------------------------

 

 

Affiliated Employers of the Company That Have Adopted the Plan

Contact the Plan administrator for information regarding affiliates of the
Company that have adopted and are participating in the Plan.

Type of Plan

The Plan is a top hat welfare benefit plan for purposes of ERISA. The Plan
provides severance benefits. Since the Plan is a welfare benefit plan as defined
by ERISA, its benefits are not insured by the Pension Benefit Guaranty
Corporation.

Claim Review Process for Plan Benefits

The Plan has a claim review process that must be followed whenever you submit a
claim for benefits under the Plan.

Initial Decision

When you file a claim, the Company or its delegate (referred to as the “Company”
in the rest of this section) reviews the claim and makes a decision to either
approve or deny the claim (in whole or in part). You will receive a written
notice of the claim decision no later than 90 days after receipt of your claim.
In some situations, the Company may need an extension of time of up to 90 days
to make a decision (for example, if it needs additional information). If the
Company needs an extension, it will notify you of the reason for the extension
and the date by which a decision on the claim can be expected within the initial
90-day period following receipt of your claim.

If Your Claim Is Denied

If your request or claim is denied, in whole or in part (an “adverse
determination”), you will receive a written notice that explains in a manner
calculated to be understood by you:

·



the specific reason(s) for the adverse determination;

·



specific references to the Plan provisions on which the adverse determination is
based;

·



a description of any additional material or information needed from you and an
explanation of why it is necessary; and

            appropriate information as to the steps to be taken if you wish to
submit your claim for review, including a description of the Plan’s review
procedures and the time limits applicable to such procedures and a statement of
your right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination on review.

Request for Review if Your Claim Is Denied

After receiving a denial notice, you or your legal representative may appeal the
denied claim and may: (1) request a review upon written application to the
Company; (2) review pertinent documents; and (3) submit written comments,
documents, records, or other information relating to the claim; provided that
such appeal is made within 60 days of the date you receive notification of the
denied claim. If written request for review is not made within such 60-day
period, you will forfeit your right to review. If you and/or your representative
timely appeal the denied claim, the Company will provide you with, upon request
and free of charge, reasonable access to and copies of all documents, records,
and other information relevant to your claim. The Company’s review will take
into account all comments, documents, records, and other documents submitted by
you relating to the claim, without regard to whether the information was
submitted or considered in the initial benefit determination.





12

--------------------------------------------------------------------------------

 

 

Final Decision

Upon receipt of a request for review, the Company will provide written
notification of its decision to you within a reasonable time period but not
later than 60 days after receiving the request, unless special circumstances
require an extension for processing the review. If such an extension is
required, the Company will notify you of such extension within 60 days of the
date the appeal was received by the Company, the special circumstances, and the
date, no later than 120 days after the original date the review was requested,
by which the Company will notify you of its decision. If an extension is
required due to your failure to submit information necessary to decide a claim,
the period for making the benefit determination on review shall be tolled from
the date on which the notification of the extension is sent to you until the
date on which you respond to the request for additional information. The written
notification from the Company that your appeal has been denied will set forth,
in a manner calculated to be understood by you:

·



the specific reason(s) for the adverse determination;

·



specific references to the Plan provisions on which the adverse determination is
based;

·



a statement that you are entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, and other information
relevant to your claim for benefits; and

·



a statement describing any voluntary appeal procedures offered by the Plan, your
right to obtain information about those procedures, and your right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

No claim for benefits under the Plan may be brought in any forum until you (a)
have submitted a written application for benefits in accordance with the
procedures described above, (b) have been notified by the Company or its
delegate that the application is denied, (c) have filed a written request for a
review of the application in accordance with the appeal procedure described
above, and

(d) have been notified in writing that the Company has denied the appeal.

Final Dispute Resolution

Any and all claims and disputes under the Plan (including but not limited to
claims and disputes regarding interpretation, scope, or validity of the Plan,
and any pendant state claims if not otherwise preempted by ERISA) must follow
the claims procedures described above, before you may take action in any other
forum regarding a claim for benefits under the Plan. Furthermore, any action you
initiate under the Plan must be brought in accordance with this provision and
must be brought within one year of a final determination on the claim for
benefits under these claims procedures or your benefit claim will be deemed
permanently waived and abandoned and you will be precluded from reasserting it.

In the event of any such further dispute, claim, question, or disagreement
arising out of or relating to this Plan, you shall use your best efforts and the
Company shall use its best efforts to settle such dispute, claim, question, or
disagreement. To this effect, you and the Company shall consult and negotiate
with each other, in good faith, and, recognizing mutual interests, attempt to
reach a just and equitable resolution satisfactory to both parties.

If you and the Company do not reach a resolution within a period of 30 days,
then such unresolved dispute, claim, question, or disagreement, upon notice by
any party to the other, shall be submitted to and finally settled by arbitration
in accordance with the Streamlined or Comprehensive Arbitration Rules and
Procedures (the “Rules”) of the Judicial Arbitration and Mediation Service
(“JAMS”) in effect at the time demand for arbitration is made by any such party.
The parties shall mutually agree upon a single arbitrator within 30 days of such
demand. In the event that the parties are unable to so agree within such 30-day
period, then within the following 30-day period, the parties will request from
JAMS a list of qualified arbitrators and will select an arbitrator in accordance
with the Rules. Unless otherwise mutually agreed, the





13

--------------------------------------------------------------------------------

 

 

arbitrator shall be a practicing attorney with at least 15 years of experience
and at least five years of experience as an arbitrator. Arbitration shall occur
in the JAMS office closest to Simi Valley, California or such other location as
may be mutually agreed by the parties.

All awards made by the arbitrators shall be final and binding, and judgment may
be entered based upon such award in any court of law having competent
jurisdiction. Any such award is subject to confirmation, modification,
correction, or vacation only as explicitly provided in Title 9 of the United
States Code (the “Federal Arbitration Act”). The parties acknowledge that this
Plan evidences a transaction involving interstate commerce. The Federal
Arbitration Act and the Rules shall govern the interpretation, enforcement, and
proceedings pursuant to this provision. Any provisional remedy that would be
available from a court of law shall be available from the arbitrator to the
parties to this Plan pending arbitration. Either party may make an application
to the arbitrators seeking injunctive relief to maintain the status quo, or may
seek from a court of competent jurisdiction any interim or provisional relief
that may be necessary to protect the rights and property of that party, until
such times as the arbitration award is rendered or the controversy otherwise
resolved. To the extent consistent with applicable law, the arbitrator may award
fees and costs to the successful party.

By participating in the Plan, you are agreeing to binding arbitration of any
disputes that may arise relating to the Plan and waiving your right to a jury
trial.

Discretionary Authority

Authority to decide initial claims under the Plan and denied claims on review
under the Plan includes the full power and sole discretion to interpret Plan
provisions and to make factual determinations, with the decisions,
interpretations, and factual determinations made by the Company or its delegate,
as applicable, controlling. Requests for information regarding individual
claims, or review of a denied claim, are to be directed in writing and properly
addressed to the particular entity identified as having the authority to decide
the initial claim or to decide the denied claim on review, as applicable.

Your Rights Under ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants will be entitled to:

Receive Information About Your Plan and Benefits

As a participant in the Plan, you have the right to:

·



Examine, without charge, at the Plan administrator’s office and at other
specified locations, all documents governing the Plan, including a copy of the
latest annual report (Form 5500 Series) filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration (if such an annual report is required to be
filed).

·



Obtain, upon written request to the Plan administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series), if any, and updated Summary Plan Description. The
Plan administrator may make a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including the Company or any other person, may fire you
or otherwise





14

--------------------------------------------------------------------------------

 

 

discriminate against you in any way to prevent you from obtaining a benefit or
exercising your rights under ERISA.

Claim Review

If your claim for benefits under the Plan is denied or ignored, in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial—all within
certain time schedules. For more information on claim review, see the “Claim
Review Process for Plan Benefits” section above.

Enforce Your Rights

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan (if any) and do not receive them within 30 days, you may initiate
arbitration as provided in the “Final Dispute Resolution” section above. In such
a case, the arbitrator may require the Plan administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the Plan
administrator. If you have a claim for benefits that is denied or ignored, in
whole or in part, you may initiate arbitration as provided in the “Final Dispute
Resolution” section above once you have completed the claims review process.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may initiate arbitration.

The arbitrator will decide who should pay costs and legal fees. If you are
successful, the arbitrator may order the person you have sued to pay these costs
and fees. If you lose, the arbitrator may order you to pay these costs and
fees—for example, if it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about the Plan, you should contact the Plan
administrator.

If you have any questions about this statement or about your rights under ERISA,
or if you need assistance in obtaining documents from the Plan administrator,
you should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, DC 20210.

You also may obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

Legal Documents as Final Authority

The complete provisions of the Plan are set forth in this plan document, which
is available upon request by contacting the Plan administrator. Descriptions of
benefits under the Plan should not be taken out of context. Inquiries about
specific situations should be directed in writing to the Company. In the event
of a conflict between any communication regarding the Plan and the plan
document, the plan document controls. Remember, the Plan may be amended only by
proper corporate action and not by oral or written communications about benefits
under the Plan.

 



15

--------------------------------------------------------------------------------

 

 

Exhibit A — List of Key Employees (as of January 1, 2019)

 

 

Name

Position

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Exhibit B — Release of All Claims and Potential Claims & Code of Business
Conduct and Ethics

Disclosure Statement

RELEASE OF ALL CLAIMS AND POTENTIAL CLAIMS

1. This Release of All Claims and Potential Claims (“Release”) is entered into
by and between                  (“Officer”) and AeroVironment, Inc., a Delaware
corporation (hereinafter the “Company”). Officer is a Key Employee under the
AeroVironment, Inc. Executive Severance Plan (the “Plan”). In consideration of
the promises made herein and the consideration due Officer under the Plan, this
Release is entered into between the parties.

2. (a) The purposes of this Release are to settle completely and release the
Company, its individual and/or collective officers, directors, stockholders,
agents, parent companies, subsidiaries, affiliates, predecessors, successors,
assigns, employees (including all former employees, officers, directors,
stockholders and/or agents), attorneys, representatives and employee benefit
programs (including the trustees, administrators, fiduciaries and insurers of
such programs) (referred to collectively as “Releasees”) in a final and binding
manner from every claim and potential claim for relief, cause of action and
liability of any and every kind, nature and character whatsoever, known or
unknown, that Officer has or may have against Releasees arising out of, relating
to or resulting from any events occurring prior to the execution of this
Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities arising out of, relating to or
resulting from the employment relationship between Officer and the Company and
its subsidiaries, affiliates and predecessors, and/or the termination of that
relationship including any and all claims and rights under the Age
Discrimination in Employment Act, and any personal gain with respect to any
claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C.
3730, but excluding any rights or benefits to which Officer is entitled under
the Plan.

(b) This is a compromise settlement of all such claims and potential claims,
known or unknown, and therefore this Release does not constitute either an
admission of liability on the part of Officer and the Company or an admission,
directly or by implication, that Officer and/or the Company, its subsidiaries,
affiliates or predecessors, have violated any law, rule, regulation, contractual
right or any other duty or obligation. The parties hereto specifically deny that
they have violated any law, rule, regulation, contractual right or any other
duty or obligation.

(c) This Release is entered into freely and voluntarily by Officer and the
Company solely to avoid further costs, risks and hazards of litigation and to
settle all claims and potential claims and disputes, known or unknown, in a
final and binding manner.

3. For and in consideration of the promises and covenants made by Officer to the
Company and the Company to Officer, contained herein, Officer and the Company
have agreed and do agree as follows:

(a)  Officer waives, releases and forever discharges Releasees from any claims
and potential claims for relief, causes of action and liabilities, known or
unknown, that Officer has or may have against Releasees arising out of, relating
to or resulting from any events occurring prior to the execution of this
Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities of any and every kind, nature and
character whatsoever, known or unknown, arising out of, relating to or resulting
from the employment relationship between Officer and the Company and its
subsidiaries, affiliates and predecessors, and the termination of that
relationship. For example, Officer is releasing all common law contract, tort,
or other claims Officer might have, as well as all claims Officer might have
under the Age Discrimination in Employment Act (“ADEA”), the Worker Adjustment &
Retraining Notification Act (WARN Act), Title VII of the Civil Rights Act of
1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, the Civil Rights
Act of 1991, the Equal Pay Act, the Family and Medical Leave Act, the Americans
With Disabilities Act (“ADA”), the Employee Retirement Income Security Act of
1974 (ERISA), and any similar domestic or foreign laws, such as the California
Fair Employment and Housing Act, California Labor Code Section 200 et seq., and
any applicable California Industrial Welfare Commission order. In addition, this
Release does not cover, and nothing in this Release shall be construed to cover,
any claim that cannot be so released as a matter of applicable law.

(b) Officer agrees that Officer will not directly or indirectly institute any
legal proceedings against Releasees before any court, administrative agency,
arbitrator or any other tribunal or forum whatsoever by reason of any claims and
potential claims for relief, causes of action and liabilities of any and every
kind, nature and character





 

--------------------------------------------------------------------------------

 

 

whatsoever, known or unknown, arising out of, relating to or resulting from any
events occurring prior to the execution of this Release, including but not
limited to any claims and potential claims for relief, causes of action and
liabilities arising out of, relating to or resulting from the employment
relationship between Officer and the Company and its subsidiaries, affiliates
and predecessors, and/or the termination of that relationship including any and
all claims and rights under the ADEA.

(c) Officer agrees not to engage in any conduct or make any oral or written
public statement that is in any way critical of, or disparaging to, or otherwise
derogatory about the Company or any of its products, services, business affairs,
or financial condition, or any of the Company’s partners, affiliates,
successors, or assigns, including any of its present or former officers,
directors, partners, agents, or employees. However, nothing in this subsection
shall prohibit Officer from complying with any lawful subpoena or court order or
taking any other actions affirmatively authorized by law.

(d)  Officer has disclosed to the Company any information Officer has concerning
any conduct involving the Company or any affiliate that Officer has any reason
to believe may be unlawful or that involves any false claims to the United
States. Officer promises to cooperate fully in any investigation the Company or
any affiliate undertakes into matters occurring during Officer’s employment with
the Company or any affiliate.

(e)  The parties understand and agree that nothing in this Release: (i) limits
or affects Officer’s right to challenge the validity of this Release, including,
without limitation, a challenge under the ADEA; (ii) in any way interferes with
Officer’s right and responsibility to give truthful testimony under oath; or
(iii) precludes Officer from participating in an investigation, filing a charge
or otherwise communicating with any federal, state or local government office,
official or agency, including, but not limited to, the Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, or the Securities and Exchange Commission. Officer agrees never to seek
or accept any compensatory damages, back pay, front pay or reinstatement
remedies for Officer personally with respect to any claims released by this
Release.

4. Officer acknowledges that Officer is a party to an Employee Confidentiality
and Invention Assignment Agreement (such agreement, as amended and/or restated
as of the Officer’s Termination Date (as such term is defined in the Plan), the
“ECIAA”). Officer agrees to comply with all of Officer’s obligations under the
ECIAA, including all post-termination obligations contained therein.

5. As a material part of the consideration for this Release, Officer and
Officer’s agents and attorneys, agree to keep completely confidential and not
disclose to any person or entity, except immediate family, attorneys,
accountants, or tax preparers, or in response to a court order or subpoena, the
terms and/or conditions of this Release and/or any understandings, agreements,
provisions and/or information contained herein or with regard to the employment
relationship between Officer and the Company and its subsidiaries, affiliates
and predecessors.

6. Any dispute, claim or controversy of any kind or nature, including but not
limited to the issue of arbitrability, arising out of or relating to this
Release, or the breach thereof, or any disputes which may arise in the future,
shall be settled in a final and binding before an arbitrator appointed by the
Judicial Arbitration and Mediation Service in accordance with Exhibit B to this
Release. The prevailing party shall be entitled to recover all reasonable
attorneys’ fees, costs and necessary disbursements incurred in connection with
the arbitration proceeding. Judgment upon the award may be entered in any court
having jurisdiction thereof.  The Company and the Officer acknowledge and agree
that they are hereby waiving any rights to trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other in
connection with any matter whatsoever arising out of or related to the Release.

7. It is further understood and agreed that Officer has not relied upon any
advice whatsoever from the Company and/or its attorneys individually and/or
collectively as to the taxability, whether pursuant to Federal, State or local
income tax statutes or regulations, or otherwise, of the consideration
transferred hereunder and that Officer will be solely liable for all of
Officer’s tax obligations. Officer understands and agrees that the Company or
its subsidiaries, affiliates or predecessors, may be required by law to report
all or a portion of the amounts paid to Officer and/or Officer’s attorney in
connection with this Release to federal and state taxing authorities. Officer
waives, releases, forever discharges and agrees to indemnify, defend and hold
the Company harmless with respect to any actual or potential tax obligations
imposed by law.

8. Officer acknowledges that Officer has read, understood and truthfully
completed the Business Ethics and Conduct Disclosure Statement attached hereto
as Exhibit A.





 

--------------------------------------------------------------------------------

 

 

9. It is further understood and agreed that Releasees and/or their attorneys
shall not be further liable either jointly and/or severally to Officer and/or
Officer’s attorneys individually or collectively for costs and/or attorneys’
fees, including any provided for by statute, nor shall Officer and/or Officer’s
attorneys be liable either jointly and/or severally to the Company and/or its
attorneys individually and/or collectively for costs and/or attorneys’ fees,
including any provided for by statute.

10. Officer understands and agrees that if the facts with respect to which this
Release are based are found hereafter to be other than or different from the
facts now believed by Officer to be true, Officer expressly accepts and assumes
the risk of such possible difference in facts and agrees that this Release shall
be and remain effective notwithstanding such difference in facts.

11. Officer understands and agrees that there is a risk that the damage and/or
injury suffered by Officer may become more serious than Officer now expects or
anticipates. Officer expressly accepts and assumes this risk, and agrees that
this Release shall be and remains effective notwithstanding any such
misunderstanding as to the seriousness of said injuries or damage.

12. Officer understands and agrees that if Officer hereafter commences any suit
arising out of, based upon or relating to any of the claims and potential claims
for relief, cause of action and liability of any and every kind, nature and
character whatsoever, known or unknown, Officer has released herein, Officer
agrees to pay Releasees, and each of them, in addition to any other damages
caused to Releasees thereby, all attorneys’ fees incurred by Releasees in
defending or otherwise responding to said suit.

13. It is further understood and agreed that this Release shall be binding upon
and will inure to the benefit of Officer’s spouse, heirs, successors, assigns,
agents, employees, representatives, executors and administrators and shall be
binding upon and will inure to the benefit of the individual and/or collective
successors and assigns of Releasees and their successors, assigns, agents and/or
representatives.

14. This Release shall be construed in accordance with and governed for all
purposes by the laws of the State of California.

15. Officer agrees that Officer will not seek future employment with, nor need
to be considered for any future openings with the Company, any division thereof,
or any subsidiary or related corporation or entity.

16. Officer and Releasees expressly waive all rights under Section 1542 of the
Civil Code of the State of California, which they fully understand, and any
other similar provision or the law of any other state or jurisdiction. Section
1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

17. Notwithstanding anything in this Release to the contrary, Officer does not
waive, release or discharge any rights to indemnification for actions occurring
through Officer’s affiliation with the Company or its subsidiaries, affiliates
or predecessors, whether those rights arise from statute, corporate charter
documents or any other source nor does Officer waive, release or discharge any
right Officer may have pursuant to any insurance policy or coverage provided or
maintained by the Company or its subsidiaries, affiliates or predecessors.

18. If any part of this Release is found to be either invalid or unenforceable,
the remaining portions of this Release will still be valid and enforceable.

19. This Release is intended to release and discharge any claims of Officer
under the Age Discrimination and Employment Act. To satisfy the requirements of
the Older Workers’ Benefit Protection Act, 29

U.S.C. section 626(f), the parties agree as follows:

 

 

 

A.

Officer acknowledges that Officer has read and understands the terms of this
Release.

 

 

 

 

B.

Officer acknowledges that Officer has been advised in writing to consult with an
attorney, if desired, concerning this Release and has received all advice
Officer deems necessary concerning this Release.

 





 

--------------------------------------------------------------------------------

 

 

C.

Officer acknowledges that Officer has been given twenty-one (21) days to
consider whether to enter into this Release, has taken as much of this time as
necessary to consider whether to enter into this Release, and has chosen to
enter into this Release freely, knowingly and voluntarily.

 

D.

For a seven day period following the execution of this Release, Officer may
revoke this Release by delivering a written revocation to at the Company. This
Release shall not become effective and enforceable until the revocation period
has expired.

20. Officer acknowledges that Officer has been encouraged to seek the advice of
an attorney of Officer’s choice with regard to this Release. Having read the
foregoing, having understood and agreed to the terms of this Release, and having
had the opportunity to and having been advised by independent legal counsel, the
parties hereby voluntarily affix their signatures.

21. This Release is to be interpreted without regard to the draftsperson. The
terms and intent of this Release shall be interpreted and construed on the
express assumption that all parties participated equally in its drafting.

22. This Release constitutes a single integrated contract expressing the entire
agreement of the parties hereto. Except for the Plan, which defines certain
obligations on the part of both parties, and this Release, there are no
agreements, written or oral, express or implied, between the parties hereto,
concerning the subject matter herein.

23. This Release only may be amended by a written agreement that the Company and
Officer both

sign.

 

 

Dated:                   , 20     

[Signature]

[Print Name]

 

 

 

AeroVironment, Inc.

By:

 

Name:

 

Its:

 

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

CODE OF BUSINESS CONDUCT AND ETHICS

DISCLOSURE STATEMENT

Are you aware of any illegal or unethical practices or conduct anywhere within
AeroVironment, Inc. or its subsidiaries, affiliates or predecessors (the
“Company”) (including, but not limited to, improper charging practices, or any
violations of the Company’s Code of Business Conduct and Ethics, as amended and
restated as of the date of this Disclosure Statement)?

 

 

Yes ☐

No ☐

(Your answer to all questions on this form will not have any bearing on the fact
or terms of your Release with the Company.)

If the answer to the preceding question is “yes,” list here, in full and
complete detail, all such practices or conduct. (Use additional pages if
necessary.)

Have any threats or promises been made to you in connection with your answers to
the questions on this

form?

 

 

Yes ☐

No ☐

If “yes,” please identify them in full and complete detail. Also, notify the
Company’s General Counsel at 805 581-2198 ext. 1369 immediately.

I declare under penalty of perjury, under the laws of the State of California
and of the United States, that the foregoing is true and correct.

Executed this              of                    , 20     





 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

DISPUTE RESOLUTION PROGRAM

1.



Arbitration Procedural Rules

Either party may initiate an arbitration under the then-current JAMS’
Streamlined or Comprehensive Arbitration Rules and Procedures. The applicable
arbitral rules are available for review at www.jamsadr.com (under the
Rules/Clauses tab).

1.1.   The parties will make reasonable efforts to agree upon a mutually
satisfactory arbitrator chosen from the JAMS panels. If the parties are unable
to agree upon an arbitrator within 30 days of either party’s notice to the other
party of a demand for arbitration, the Company will request from JAMS a list of
qualified arbitrators. The parties will then select an arbitrator in accordance
with JAMS Streamlined or Comprehensive Arbitration Rules and Procedures. Unless
otherwise mutually agreed, the arbitrator shall be a practicing attorney with at
least 15 years of experience and at least five years of experience as an
arbitrator.

1.2.   The Company and the Officer agree that the arbitration will be conducted
by a single arbitrator in the JAMS office (as applicable) closest to Simi
Valley, California (or such other location as is mutually agreed to by the
parties).

1.3.   The nature of the substantive claims asserted will determine which body
of substantive laws will apply. In the event that there is a dispute regarding
which substantive laws apply, the arbitrator shall decide that issue.

1.4.   The parties agree that all proceedings before the arbitrator will remain
confidential between the parties, including but not limited to any depositions,
discovery, pleadings, exhibits, testimony, or award. The parties will inform
third parties (including witnesses) necessary to the proceeding that the
proceeding is confidential, and use reasonable efforts to secure that
individual’s agreement to maintain such confidentiality. The requirement of
confidentiality, however, will not apply in the event that either party seeks to
confirm an arbitral award and enter a judgment thereon in an appropriate court,
or if any such arbitral award is appealed to an appropriate court.

2.



Injunctive or Other Interim Relief.

Any provisional remedy that would be available from a court of law shall be
available from the arbitrator to the parties to the Release pending arbitration.
The Company or the Officer may apply to the arbitrator seeking injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either party also may, without waiving any remedy under this Paragraph
2, seek from any court having jurisdiction any interim or provisional relief
that is necessary to protect the rights of that party, pending the establishment
of the arbitral tribunal (or pending the arbitral tribunal’s determination of
the merits of the controversy).

3.



Remedies, Written Decision, Fees.

Final resolution of any dispute through arbitration may include any remedy or
relief available under applicable law. At the conclusion of the arbitration, if
either party requests, the arbitrator will issue a written decision that sets
forth the essential findings and conclusions upon which the arbitrator’s award
or decision is based. Any costs unique to arbitration (such as the costs of the
arbitrator and room fees) will be paid by the Company and the parties will
otherwise bear their own fees and costs, including attorneys’ fees and expert
fees. The Company and the Officer acknowledge and agree that they are hereby
waiving any rights to trial by jury in any action, proceeding or counterclaim
brought by either of the parties against the other in connection with any matter
whatsoever arising out of or related to the Release. A successful party may make
application to the arbitrator for an award of fees and/or costs and the
arbitrator may award such fees and costs consistent with applicable law.





 

--------------------------------------------------------------------------------

 

 

4.



Application of FAA and Questions of Arbitrability.

The Company and the Officer agree that the Federal Arbitration Act, 9 U.S.C. § 1
et seq. (“FAA”) governs the enforceability of any and all of the arbitration
provisions in the Release and/or this Exhibit. All awards made by the arbitrator
shall be final and binding, and judgment may be entered based upon such award in
any court of law having competent jurisdiction. Any such award is subject to
confirmation, modification, correction, or vacation only as explicitly provided
in Title 9 of the FAA.  Questions related to procedures (including venue and
choice of arbitrator), timeliness, and arbitrability (that is whether an issue
is subject to arbitration under the Release and/or this Exhibit) shall be
decided by the arbitrator. Claims filed must be timely, i.e., within the time
set by the applicable statute(s) of limitations.

5.



Administrative Remedies.

The parties further agree that nothing in the Release and/or this Exhibit
precludes any party from filing or participating in administrative proceedings
before the California Unemployment Insurance Appeals Board, California Workers
Compensation Appeals Board, California Labor Commissioner, California Division
of Labor Standards Enforcement, the California Department of Fair Employment &
Housing, or similar California or federal administrative agencies, to address
alleged violations of law enforced by those agencies. If the Officer exercises
such administrative remedies, the Company will not retaliate against the Officer
for doing so. The Company, however, reserves the right to oppose any such
administrative proceeding, including on the grounds that such agency(ies) lack
jurisdiction over any dispute. Notwithstanding the foregoing, to the extent
permitted by law, if the Officer or the Company seeks to appeal any such
administrative award to a court of competent jurisdiction and/or for a trial de
novo in such a court, the Officer and the Company agree that that such appeal or
trial de novo is subject to the binding arbitration requirement described above
in the Release and this Exhibit.

6.



The Officer Understands His/Her Agreement to Arbitrate.

The Officer represents and warrants that he/she understands the meaning and
effect of the agreement to arbitrate and has been provided reasonable time and
opportunity to consult with legal counsel regarding this agreement to arbitrate.

 

--------------------------------------------------------------------------------